IN THE SUPREME COURT OF PENNSYLVANIA

OFFICE OF DISCIPLINARY COUNSEL, :           No. 2591 Disciplinary Docket No. 3
                                :
                Petitioner      :           No. 127 DB 2017
                                :
           v.                   :           Attorney Registration No. 93165
                                :
SCOTT LAWRENCE KRAMER,          :           (Delaware County)
                                :
                Respondent      :


                                       ORDER

PER CURIAM
      AND NOW, this 30th day of July, 2019, Respondent’s Praecipe to Withdraw

Application and Request for Oral Argument is granted. Upon consideration of the Report

and Recommendations of the Disciplinary Board, Scott Lawrence Kramer is disbarred

from the Bar of this Commonwealth, and he shall comply with the provisions of Pa.R.D.E.

217. Respondent shall pay costs to the Disciplinary Board pursuant to Pa.R.D.E. 208(g).



.